Citation Nr: 1629836	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  07-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from January and November 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The claim was remanded by the Board in March 2011.  There has been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met. 38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Here, for part of the appeals period the Veteran meets the schedular rating requirements for a TDIU award under 38 C.F.R. § 4.16(a) as he has a combined rating of 70 percent effective May 26, 2015 and he is rated for posttraumatic stress disorder (PTSD) at 70 percent and tinnitus at 10 percent.  Prior to May 26, 2015, the Veteran does not meet the scheduler rating requirement because he had a combined rating of 50 percent and was service-connected for only PTSD at 50 percent.

However, the Veteran is gainfully employed; therefore, he is not entitled to a TDIU award.

On a May 2011 VA Form 21-8940, Application for TDIU, the Veteran reported that he worked 80 hours a week from 1999 to 2006 at a construction company, at a pool company for less than 40 hours a week from 2007 to 2011, 25 hours a week at a plumbing company from February to April 2011, and at a factory in April 2011.

The medical records are generally consistent with the Veteran's report.  For example, at a PTSD examination in August 2008, the Veteran reported that he was employed.  He reported that he had lost several jobs due to "not getting along with other people."  In a February 2009 private psychological report, the Veteran was noted to work less than full-time in construction.  In a VA psychiatric note dated in September 2009 he indicated that he works during the day.

In a June 2011 VA examination report it was noted that the Veteran moved to Oklahoma in February 2010.  He has had two jobs since moving.  He worked for one day at a tire company but could not tolerate the loud noise and the number of people working at the plant.  He started working for a plumbing company, but the work is month to month.  The report notes that the number of hours at the plumbing company is not many because there is not much work.  The examiner noted that the Veteran had to stop doing construction work because he could not lift heavy objects due to physical problems for which he is not service-connected.  The examiner opined that the Veteran is able to "secure or follow substantial gainful occupation."  The examiner reported that the Veteran "has multiple physical limitations which interfere with his ability to do construction work," not related to his PTSD

In an April 2013 PTSD VA examination report it was noted that the Veteran works part-time at a pool company.  When he returned from Oklahoma, he returned to the same pool company he had been at in 2007.  He complained that he gets mad at both supervisors and customers and has a difficult time getting along with people at work.   The examiner provided the following opinion: "The Veteran's service-connected PTSD does not render him unable to engage in substantially gainful employment consistent with his experience or education.  This Veteran has previously demonstrated the ability to engage in gainful employment with his condition.  There is neither an unusual nor exceptional disability picture.  However impairment is evident due to PTSD symptoms that may restrict the range of available jobs that he can perform; it is the opinion of this examiner that he will function best in an environment where he can work by himself without interruption or need for more than occasional interaction with others.  It is noted that [the] Veteran is working currently but on a part time basis."

Finally, in a PTSD VA examination report in July 2015, the following was reported: "He was discharged from service in 1972.  Since then he's had 7-8 or more jobs, the longest of which was 13 years in construction.  He was fired from 2 jobs" for cursing out the boss and getting mad.  Another time, he said he simply did not show up.  He left other jobs "to get a better job."  Some co-worker relationships were described as "ok" and some as not ok.  He said, he gets "along pretty good with some people and some people I just don't get along with."  He denied problems performing work duties.  He didn't have performance evaluations.  He reported working full-time for a pool company for the last three years.  The examiner characterized the Veteran's level of occupational and social impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The focus is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by his service-connected disabilities.

The Veteran has undergone numerous examinations for various conditions and in most of those examination reports the Veteran explained that he worked.  While the Veteran was forced to leave construction, the reason is due to other non-service-connected physical impairments.  While he has had periods of part-time employment, the reduction in hours, as reported by the Veteran, has been because of a lack of work, not because of his PTSD.  At the 2015 PTSD VA examination, the Veteran reported that he has been working full-time for the last 3 years.

After review of the remainder of the record, the Board finds that the competent medical evidence is against a claim for TDIU.  In a December 2015 rating decision, the RO increased the rating for PTSD to the current level of 70 percent, effective May 26, 2015, the date of a claim for increased rating for PTSD.  Although a 70 percent rating is indicative of occupational and social impairment with deficiencies in most areas, such as work, the Board finds that the medical evidence, including the July 2015 VA examination, does not demonstrate that extent of occupational impairment.  The July 2015 VA examiner noted the Veteran's employment history and specifically characterized his level of occupational and social impairment as "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."  That examination and the prior examinations conducted during the appeal period include notations and opinions that the Veteran continues to work and has been employed for many years.

Thus, in the absence of any evidence that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities for any period on appeal, entitlement to TDIU is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

ORDER

Entitlement to a TDIU is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


